Citation Nr: 0302434	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  97-32 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  He died in February 1997; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Nashville, Tennessee RO.  In March 1999, a hearing before the 
undersigned Board Member was held at the RO.  A transcript of 
this hearing is of record.  This case was before the Board in 
July 1999 when it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran served on active duty from April 1968 to 
April 1970, to include a period of service in Vietnam;  he 
died in February 1997.

2.  At the time of the veteran's death, service connection 
was in effect for lumbar disc syndrome with nerve root 
compression.

3.  The veteran's death was due to esophageal carcinoma with 
Barrett's esophagus, which resulted from reflux disease.

4.  Neither Barrett's esophagus, esophageal carcinoma nor 
reflux disease was present in service, manifested within one 
year of the veteran's discharge from service, or 
etiologically related to service, to include the veteran's 
exposure to herbicides in service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statements of the case, the Board's July 
1999 decision and remand, and letters from the RO to the 
appellant, the appellant has been informed of the evidence 
and information necessary to substantiate her claim, the 
information required of her to enable the RO to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence and information in support 
of her claim, and the evidence that she should submit if she 
did not desire the RO to obtain such evidence on her behalf.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the appellant have been obtained.  In addition, 
a VA medical opinion addressing whether there is a nexus 
between the causes of the veteran's death and service has 
been obtained.  In addition, the appellant has submitted 
medical statements in support of her claim. Neither she nor 
her representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
In fact, in a February 2000 letter to the RO, the appellant 
stated that she felt that she had already submitted all the 
evidence necessary to support her clam.  The Board is also 
unaware of any outstanding evidence or information that could 
be obtained to substantiate the claim.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.

Factual Background

The veteran had active service from April 1968 to April 1970, 
to include a period of service in Vietnam.  The veteran's 
service medical records, including a March 1970 separation 
examination report, are negative for complaints or findings 
related to reflux disease, esophageal cancer or any other 
disorder of the esophagus.

Treatment records from Tony J. Montgomery, M.D., note that 
the veteran was seen on numerous occasions for various 
disabilities from 1973 to 1993.  Specifically, the veteran 
was seen in October 1973 with complaints of sharp epigastric 
pain and stomach cramps for one week.  The impression was 
gastritis.  The veteran was seen in April 1977 with 
complaints of pressure in his chest, dry cough and shortness 
of breath.  He also reported chronic indigestion, which he 
treated with antacid.  Examination was unremarkable.  The 
impression was chest pain, possibly due to esophagitis.  An 
upper GI X-ray study obtained in April 1977 was normal.  The 
veteran was seen in June 1979 with complaints of chest pain.  
Examination and upper GI were normal.  Galvascon and Tagamet 
were prescribed.  The veteran was admitted to Memorial 
Hospital with complaints of severe epigastric pain of sudden 
onset, chronic indigestion and possibly some ulcer disease in 
January 1983.  Examination and an upper GI X-ray study were 
normal.  The final diagnosis was abdominal wall pain, 
possible muscle strain.  The veteran underwent repair of a 
ventral hernia in October 1986.  An upper GI X-ray study 
obtained in March 1993 was normal.

Treatment records from Saint Thomas Hospital note that the 
veteran underwent an esophagogastroduodenoscopy in July 1996.  
The preliminary diagnoses included esophagitis with a shelf-
like defect of the distal esophagus at the EG junction, 
sliding hiatal hernia, gastritis and duodenitis.  Thereafter, 
esophageal biopsy revealed focal involvement by poorly 
differentiated adenocarcinoma.  Adjacent mucosa showed 
glandular mucosa consistent with Barrett's esophagus.  The 
veteran was seen in August 1996 with complaints of reflux for 
four to six weeks.  He reported that he had smoked two packs 
of cigarettes a day for approximately 40 years.  The 
diagnoses included GE junction adenocarcinoma metastatic to 
liver. 

The veteran died at Saint Thomas Hospital in February 1997.  
The veteran's official death certificate indicates that the 
immediate cause of death was metastatic esophageal carcinoma.  
The approximate interval between onset and death was 12 
months.  At the time of the veteran's death, service 
connection was in effect for lumbar disc syndrome with nerve 
root compression.

In a July 1998 statement, Dr. Montgomery reported that a 
review of the veteran's medical records disclosed that he had 
been seen on numerous occasions since the early 1970's with 
epigastric and stomach complaints.  He noted that the 
symptoms of the esophageal cancer had been present for more 
than 20 years.  With respect to whether the esophageal cancer 
was related to the veteran's military service and 
specifically to the veteran's exposure to Agent Orange in 
Vietnam, Dr. Montgomery stated that, "there could be a case 
made for a definite connection."

During a March 1999 travel Board hearing, the appellant 
testified that the veteran had stomach problems since the 
1970's.  She indicated that the veteran took Tagamet and 
Zantac for his stomach problems; however, the veteran's 
private physician was unable to make a specific diagnosis 
until 1996, when cancer was diagnosed.

In November 2000, G. Dewey Dunn, M.D., Assistant Chief of 
Gastroenterology at the Nashville VA Medical Center, stated 
that the veteran:

died in 1997, with diagnosis of 
esophageal adenocarcinomas in Barrett's 
esophagus.  This diagnosis was made in 
July 1996.  There is a normal upper GI x-
ray in 1993, also normal upper GI x-rays 
in 1977, 1979 and in 1983.

He did not have cancer while in the 
service, and as of now esophageal cancer 
is not related to Agent Orange.  At 
endoscopy, in 1996, there was 
inflammation in addition to the cancer 
that was discovered.  Lansoprazole was 
recommended with hiatal hernia regimen.  
Stomach pain noted in 1973 (10/8/73).  . 
. . The Military Records show no evidence 
of stomach pain.  The multiple GI x-rays 
show no evidence of hiatal hernia, reflex 
(sic) or esophagitis.

Conclusion:  It is the decision by this 
Gastroenterologist that adenocarcinoma of 
the esophagus in Barrett's esophagus, is 
related to reflux disease.  The patient 
had multiple upper GI x-rays and no 
evidence of hiatal hernia or reflux was 
noted.  There is no evidence of reflux 
while in the military and the earliest 
reference to stomach pain was in 1973.

In a May 2001 statement, R. Dean Butler, M.D., the veteran's 
private oncologist, stated:

Although I know this is still a source of 
academic controversy, in [the veteran's] 
case, I feel it would be reasonable to 
assume that his Agent Orange exposure 
could have played a role in the 
development of his esophageal cancer.

In a statement received by the RO in July 2001, the appellant 
stated that she believed that the November 2000 VA opinion 
was erroneous.  She stated:

While [the VA physician] stated in his 
opinion cancer was caused by Barrett's 
esophagus and reflex [sic] disease, no 
medical evidence is represented in [the 
veteran's] file since the beginning of 
either condition.  . . . [B]oth these 
conditions were ruled out from medical 
procedures conducted from 1972 through 
July of 1996 when the cancer diogonsis 
[sic] was made.

Analysis

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  She 
maintains that service connection is warranted for the cause 
of the veteran's death because the veteran's esophageal 
cancer was caused by his exposure to Agent Orange while 
serving in Vietnam, the esophageal cancer had its onset 
during service, or the esophageal cancer was etiologically 
related to an esophageal disability which had its onset in 
service.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition to the above, 38 U.S.C.A. § 1116(a) provides 
presumptive service connection on the basis of herbicide 
exposure for specified diseases manifested to a degree of 10 
percent within a specified period in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  It also provides 
presumptive service connection on the basis of herbicide 
exposure for each additional disease that the Secretary 
determines in regulations prescribed under this section 
warrants a presumption of service-connection by reason of 
having a positive association with exposure to an herbicide 
agent, and that becomes manifest within the period (if any) 
prescribed in such regulations in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

The veteran's death certificate shows that the immediate 
cause of his death was esophageal cancer; the interval 
between onset and death was one year.  The VA physician who 
provided the November 2000 opinion stated that the veteran's 
death was due to esophageal adenocarcinoma in Barrett's 
esophagus, which resulted from reflux disease.

The veteran's service medical records are negative for 
evidence of any of these disorders.  In addition, there is no 
medical evidence suggesting that any of these disorders were 
present during the veteran's military service or that 
esophageal carcinoma was manifested within one year of the 
veteran's discharge from service.  The earliest clinical 
indication of the presence of pertinent symptoms was in an 
October 1973 private treatment record; this was more than 
three years following the veteran's discharge from service.  
In November 2000, the VA gastroenterologist opined that the 
esophageal carcinoma was not present in service, and he also 
noted the normal X-ray studies in 1979, 1979, 1983 and 1993.  
Thus, there is no appropriate basis for the Board to conclude 
that any of these disorders were present in service or that 
esophageal carcinoma was manifested within one year of the 
veteran's discharge from service. 

With respect to the appellant's contention that the veteran's 
fatal esophageal cancer was in some way related to his 
exposure to Agent Orange while in the Republic of Vietnam, 
the Board notes that esophageal cancer is not among the 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, it 
is not among the diseases subject to presumptive service 
connection under 38 C.F.R. § 3.309(e).   because the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of esophageal cancer in humans. 

Moreover, following a review of the veteran's claims files in 
November 2000, a VA physician opined that the veteran's 
esophageal cancer was not related to his military service or 
exposure to Agent Orange; rather, the esophageal cancer was 
related to reflux disease. 

The Board recognizes that the veteran's private physicians 
have offered opinions as to the etiology of his esophageal 
cancer.  Specifically, Dr. Montgomery stated that there 
"could be a case made for a definite connection" between 
the veteran's Agent Orange exposure and his esophageal 
cancer.  Dr. Butler stated that the veteran's Agent Orange 
exposure "could have" played a role in the development of 
esophageal cancer.  These opinions are speculative.  In 
general, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that medical opinions that 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

